PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,995,561
Issue Date: 2021 May 04
Application No. 15/804,353
Filing or 371(c) Date: 6 Nov 2017
Attorney Docket No. TSIP:010 
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the “SECOND RENEWED PETITION TO THE DIRECTOR UNDER 37 C.F.R. §§ 1.181 AND REQUEST FOR REFUND” filed September 22, 2021.

The petition is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS
from the mail date of this decision. No extensions of time are permitted. 37 CFR 1.181(f).

Petitioner requests a refund of the fees paid for a petition to revive the application under 37 CFR 1.137(a), a petition to withdraw from issue, a request for continued examination (RCE) and a petition to correct the inventor’s name, as well as a petition for expedited consideration under 37 CFR 1.182, all filed November 18, 2020. Petitioner asserts that these fees were not required and that the application should not have been held abandoned for failure to timely provide an inventor’s oath or declaration for the first named inventor as listed on the ADS filed November 6, 2017. Specifically, petitioner asserts that an inventor’s declaration in the correct name of the inventor was timely provided. Petitioner also requests reprinting of the Letters Patent, as the issuance of a certificate of correction correcting the first named inventor’s name from “Travix” to “Travis” is not a sufficient remedy.

The facts of the prosecution of the application are not in dispute. Petitioner’s arguments are, in essence: (1) the Office “relaxed” the requirement of 37 CFR 1.41 and in doing so created a de facto waiver of the requirement in recognizing the first named inventor’s name as “Travis” and that a requirement was created on the part of the Office to provide notice to applicants if the Office was revoking that waiver; (2) the inventor’s declaration filed December 11, 2017 was not non-compliant as it was made by the “actual” inventor; (3) the Letter Withdrawing the Notice of Allowance and Fee(s) Due mailed October 7, 2020 (hereinafter “the Withdrawal Letter”) is a violation of internal Office rules; (4) the Withdrawal Letter is in violation of the Paperwork Reduction Act (“PRA”); and (5) the Letters Patent should be reprinted.



Petitioner’s argument that 37 CFR 1.41 was “waived” by the Office by the mailing of documents after the filing of the application listing the first named inventor as “Travis” despite the indication of the inventor as “Travix” on the application data sheet is not persuasive. While the Office did list the inventor’s name as “Travis” on the Filing Receipt mailed November 21, 2017 and on other documents, such did not constitute a waiver of 37 CFR 1.41. Rather, the Office reserves the right to correct errors once discovered. In re Boulevard Entertainment, 67 USPQ2d 1475 (Fed. Cir. 2003). While it is regrettable that the error was not earlier discovered, the Office provided Notice in the Withdrawal Letter that the inventor’s declaration did not match the information of record as set forth on the ADS filed November 6, 2017. In mailing the Withdrawal Letter, the Office provided Notice that a defect existed, and that applicant was given a new time period to correct the deficiency.

Petitioner further argues that there is no requirement in the statute that the inventor’s name be provided on an ADS, and that, in essence the Office cannot require an inventor’s oath or declaration to match the information provided on the ADS. Petitioner’s argument is not persuasive: As noted in 35 U.S.C. 2(b)(2), the Director may establish regulations governing the conduct of proceedings in the Office. 37 CFR 1.41 is a validly promulgated regulation.  

Petitioner further asserts that the inventor’s oath or declaration by Mr. Travis submitted December 11, 2017 must be accepted because the Information Notice to Applicant mailed November 21, 2017 states that an inventor’s declaration executed by each “actual inventor” is required and lists Todd Anthony Travis as an inventor. Petitioner further states that Mr. Travis, not Mr. Travix, is the “actual inventor.” This argument is not persuasive because the inventor as set forth in Office records (i.e., the ADS  in accordance with 37 CFR 1.76 filed before or concurrently with the inventor’s oath or declaration) is Mr. Travix, not Mr. Travis. Whether or not the inventor’s actual name is Travix or Travis is not at issue: applicant provided Todd Anthony Travix as the inventor’s name. While the mailing of the Notice of November 21, 2017 requiring a declaration from Mr. Travis is regrettable, the Office subsequently mailed the Withdrawal Letter informing applicant that an error needed to be corrected.

Petitioner further asserts that the Withdrawal Letter is insufficient and a violation of Office rules. Petitioner cites two Supreme Court cases in support. Neither, however, is persuasive. In Vitarelli v. Seaton, 359 U.S. 535, (1959), the Court held that the Secretary of the Interior abused his discretion by firing an employee, who was subject to dismissal without cause, “in the interest of national security” and then subsequently trying to reclassify the dismissal as without cause. Although the agency could have terminated the employee without cause and the employee would not have been entitled to appeal, as the original termination letter “gratuitously” stated that the dismissal was for cause, the agency was required to follow its own regulations permitting an employee to appeal a dismissal for cause and could not retroactively classify the firing as without cause. In Service v. Dulles, 354 U.S. 363 (1957), the Court determined that an agency’s internal regulations regarding the right of an employee to appeal an order of termination supersede a law providing an agency head has “absolute discretion” to terminate the employee in the interest of national security.

At the outset, these decisions involve the termination of Government employment, not the name of an inventor in an application for patent. More to the point, in both Vitarelli and Service, the Court, in overturning the employee dismissals, identified specific requirements that the agencies had failed to follow. Petitioner here, however, has failed to identify any specific requirement unlike those pointed out by the Court in the above referenced cases, which the Office has not followed. 

In this regard, petitioner states that the Office did not satisfactorily notify applicant of the error. Petitioner states In re Sivertz, 227 USPQ 255 (Comm’r Pat. 1985) is inapposite because the applicant is presumed to know the reason the Office rejected the inventor’s declaration. Petitioner states that it is not sufficient that the applicant is presumed to know the provisions of the rules or at the least be able to obtain and interpret these rules. However, it is clear from the record that the ADS filed November 6, 2017 does not properly identify the first named inventor as Todd Anthony Travis. Likewise, petitioner asserts that In re Colombo, 33 USPQ2d 1530 (Comm’r Pat. 1994) does not apply because in Colombo, unlike in this case, asserts petitioner, the Office had not accepted a defective statement and was not seeking to revoke its acceptance after the deadline for submission had expired. However, the inventor’s declaration was not “accepted” after its filing on November 21, 2017. 37 CFR 1.53(f)(1) states that the filing of an inventor’s oath or declaration may be postponed until the application is otherwise in condition for allowance. The Informational Notice mailed November 21, 2017 stated that a compliant oath or declaration was required prior to payment of the issue fee and said that no period was set by the Notice mailed November 21, 2017. In mailing this Notice, the Office essentially stated acceptance of an inventor’s oath or declaration would not occur until the application was otherwise in condition for allowance. Further, no Notice was mailed after the filing of the inventor’s declarations filed December 11, 2017 stating that these declarations had been “accepted”. Lastly, the Withdrawal Letter, while perhaps not to petitioner’s liking with regard to specificity, nevertheless set a new time period for applicant to correct the noted deficiency.

Petitioner further asserts that the Office failed to comply with the Paperwork Reduction Act (“the PRA”) in determining the application was abandoned for failure to timely provide an inventor’s oath or declaration under 37 CFR 1.63. In the previous petition, petitioner asserted that the Withdrawal Letter was required to but did not meet the requirements of the PRA. Petitioner now asserts that because the Office provides a form for submission of the inventor’s oath or declaration and that form does have an OMB control number, that the inventor information referenced in the Withdrawal Letter, and the Withdrawal Letter by extension, were subject to the PRA and that the application should not have been held abandoned. Petitioner further asserts that the Withdrawal Letter is a “collection of information” and has been sent to more than 10 people and is a standardized, non-modifiable form, and therefore is not except from the PRA’s requirement for an OMB Control Number.
Assuming, arguendo, the Withdrawal Letter has been sent to more than 10 people, it does not fall under the PRA because it is an “individualized” communication exempt from the PRA sent to point out deficiencies in previously submitted information. Further, the information requested by the Withdrawal Letter is identical to the information requested in the original inventor’s oath or declaration: no new information is requested. As the inventor’s oath or declaration form contains an OMB control number, no control number is required on the Withdrawal Letter because the same information is requested. The Withdrawal Letter merely advised applicants that they failed to comply with the earlier requirement. 

Petitioner states that the request for a refund is not a change in purpose because the abandonment of the application was improper. Further, petitioner asserts that the Office has discretion to refund the fees beyond that prescribed in 37 CFR 1.26. Petitioner’s argument is not persuasive as the abandonment of the application was not in error, as a proper inventor’s oath or declaration was not provided prior to payment of the issue fee. Further, in filing the petition to revive, RCE, and associated papers, petitioner admitted that the application was abandoned and requested revival. Petitioner received the treatment for which petitioner submitted the fees. 

Lastly, petitioner requests reprinting of the Letters Patent. Petitioner asserts that a certificate of correction is not an adequate remedy as the patent will not be properly associated with the inventor’s correct name by internet search engines (“bots”) if the patent is not reprinted. While such circumstances are unfortunate, they do not merit reprinting of the patent. 35 U.S.C. 254 states that whenever a mistake in a patent, incurred through the fault of the Patent and Trademark Office, is clearly disclosed by the records of the Office, the Director may issue a certificate of correction stating the fact and nature of such mistake, under seal, without charge, to be recorded in the records of patents. 35 U.S.C. 256(a) states that whenever through error a person is named in an issued patent as the inventor, or through error an inventor is not named in an issued patent, the Director may, on application of all the parties and assignees, with proof of the facts and such other requirements as may be imposed, issue a certificate correcting such error. There is no provision of the rules to permit the reprinting of a patent. As such, correction of an error in identifying the inventors may be made through a certificate of correction.

Further correspondence with respect to this matter should be delivered through one of the
following mediums:

By mail: 		Mail Stop PETITIONS
Commissioner for Patents
Post Office Box 1450
Alexandria, VA 22313-1450



Mail Stop Petitions
Randolph Building
401 Dulany Street
Alexandria, VA 22314

By fax: 		(571) 273-8300
ATTN: Office of Petitions
By internet: 		EFS-Web1

Any questions concerning this decision may be directed to the undersigned at (571) 272-3231.


/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the Patent Electronic Business Center at (966) 217-9197).